Citation Nr: 1808166	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.

3.  Entitlement to service connection for recurrent and moderate major depressive disorder (MDD).

4.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION


The Veteran had active military service from March 1953 to January 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2015 rating decision in which the RO, inter alia, granted service connection for bilateral hearing loss and tinnitus, assigning 50 percent and 10 percent disability ratings, respectively; denied service connection for claimed MDD; and confirmed and continued the previous denial of service connection for a low back disability.  In July 2015, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2016.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDING OF FACT

Prior to the promulgation of a decision by the Board in this appeal, VA received notice that the Veteran died in October 2017.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims on appeal, at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As indicated in the Veteran's VBMS file, notification of the Veteran's death was received via a Social Security Administration Death Match, indicating that the Veteran died in October 2017.  The Veteran representative confirmed the Veteran's death through a teleconference discussion held with the RO in November 2017.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


